DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and remarks filed 01/25/2021. 
Claims 1, 10 and 20 were amended. Claim 21 was added. 
Claims 1-21 are now pending. 
Specification
The amendment filed 01/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the bet is received by a database, the database is a decentralized storage network, wherein the decentralized storage network comprises a digital ledger”…in claims 1, lines 7-9, Claim 10, lines 8-10, and Claim 20, lines 6-8 and “displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state” in Claim 21, lines 4-11.   Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The findings of this rejection are presented below.  Dependent claims 2-9, and 11-19 are also rejected due to their dependency of rejected independent claims.


The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement thereof since the amended language in the claims are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  Specifically, there is no support in the original disclosure for “wherein the bet is received by a database, the database is a decentralized storage network, wherein the decentralized storage network comprises a digital ledger” . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The invention of claims 1-21 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
2014 Interim Guidance on Patent Subject Matter Eligibility, examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture, or composition of matter.  The instant invention encompasses a system (i.e., a machine) for performing a wagering process within a game, which is one of the statutory categories of invention.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).  
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  Representative claim 1 recites the following (with emphasis added):
1.    (Currently amended) A method of playing a poker game on a computing device comprising a memory storing executable code, an input control, a processor connected to the memory and configured to execute the code comprising the steps of:
dealing cards to two or more players, wherein the respective dealt cards comprise a hand of that player;
receiving a bet by each of the players, wherein the bet is received by a database, the database is a decentralized storage network, wherein the decentralized storage network comprises a digital ledger; 
wherein collective bets comprise a pot;
determining a value of each hand; comparing the value of each hand;
awarding an amount of the pot to the player with a winning hand; and
doffing a personal item by the player with the winning hand.” 
	21.   (New) A method of playing a poker game on a computing device comprising a memory storing executable code, an input control, a processor connected to the memory and configured to execute the code comprising the steps of:
displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state;
dealing cards to two or more players, wherein the respective dealt cards comprise a hand of that player;
receiving a bet by each of the players, wherein collective bets comprise a pot;
determining a value of each hand; comparing the value of each hand;
awarding an amount of the pot to the player with a winning hand; and
doffing a personal item by the player with the winning hand.”
The underlined portions of claim 1 generally encompass the abstract idea.  Dependent claims 2-9 and 11-19 further define the abstract idea by carrying out additional rules of the game. Thus, they are also directed to abstract ideas in the same way as claim 1 and similarly recited Claims 10 and 20-21. The abstract idea of the claims is similar to concepts that have been identified as abstract by the courts, such as: 
a method of managing/playing a game as in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2015); 
a method of conducting a game and/or rules to conduct a game, as discussed in In re Smith (Fed. Cir. 2016);
a method of playing poker with varying position advantages, as discussed in In re Webb
using an algorithm or formula (i.e., a set of rules for solving problems or doing calculations) to determine a particular winning player as in Ex parte Jacob Y. Wong (PTAB 2012-009553);
a method of playing a casino table card game using physical playing which is similar to the financial arrangements claimed in Bilski and Alice because the claimed game is effectively a method of exchanging financial obligations based on probabilities created during the dealing and arranging of a hand of cards, and the kind of organizing human activity at issue in Alice and discussed in Planet Bingo, at issue in Ex parte Ray Smith and Amanda Tears Smith (PTAB 2013-008361);
an abstract idea in the form of a new set of rules to a board game as in Ex parte Justin Peterson (PTAB 2013-002891); 
a set of rules that instruct players what to do in response to a particular event, similar to the formula or algorithm discussed in Alice Corp. v. CLS Bank Inc. (see also Ex parte Gwendolyn J. Price-Crawford (PTAB 2012-012146)); and/or 
a method of organizing human activity as discussed in Alice.  

It is also noted that MPEP §2106 defines “a game defined as a set of rules” as an example of a claim not directed to one of the statutory categories of patent-eligible subject matter (9th ed., March 2014).  See also Ex Parte Janice M. Sisson and Audie D. Sisson, Sr. (PTAB 2013-009893) (p. 5).  The claimed invention resembles the above examples of non-statutory games found abstract by the courts and the PTAB.  Of particular import are the decisions relating to card games, including Smith and Webb at the Federal Circuit and Smith at the PTAB.  In each of these cases, the reviewing panel addressed the features of a way of playing a card game including the placement and resolution of wagers.  The Federal Circuit found that such games are “directed to rules for conducting a wagering Alice, the Supreme Court held that a method of exchanging financial obligations was drawn to an abstract idea…Likewise, in Bilski, the Court determined that a claim to a method of hedging risk was directed to an abstract idea…Here, Applicants’ claimed ‘method of conducting a wagering game’ is drawn to an abstract idea much like Alice’s method of exchanging financial obligations and Bilski’s method of hedging risk” (Smith 5).  

The instant claims are directly analogous because they, like the above precedents, pertain to a way of playing a card game (i.e., organizing human activities) and resolving wagers (i.e., exchanging and resolving financial obligations).  The abstract ideas of Planet Bingo and Smith related to rules for playing bingo and card-based games that were defined by an algorithm (e.g., a set of rules and/or instructions) for carrying out the respective games.  The instant claims encompass similar algorithms for directing the operations of carrying out a game by the above steps for playing the card game.  Such algorithms and rules for gameplay are also directly comparable to those of Jacob Y. Wong, Ray Smith and Amanda Tears Smith, Justin Peterson, Gwendolyn J. Price-Crawford, Michael Wittig, and Janice M. Sisson and Audie D. Sisson, Sr., each of which was compared to the abstract ideas discussed in Alice.  The purpose of the instant invention is to provide a game to human players and is thus similar to the methods of organizing human activities, discussed in Alice.  As such, the claimed invention encompasses an abstract idea similar to those discussed in relevant court decisions.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).


Response to Arguments/Remarks

Applicant’s arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant addresses the rejection of the claims under §101 on pages 1-2 of the Remarks section. Applicant has amended independent claim 1 and similarly claims 10 and 20 to recite the following, ““[a] method of playing a poker game on a computing device comprising ... a memory storing executable code ... an input control ... a processor connected to the memory and configured to execute the code comprising the steps of. . . dealing cards ... receiving a bet by each of the players . . . wherein the bet is received by a database, the database is a decentralized storage network, wherein 

Regarding the rejection of the claims under 35 U.S.C. 103 on pages 2-4, Applicants argues that the cited references of Webb and Marksberry fails to teach “… doffing a personal item by the player with the winning hand.”  This argument has been fully considered and is found persuasive. Therefore, the prior art rejections of the claims under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715